Citation Nr: 1626901	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-20 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension, to include secondary to service-connected posttraumatic stress disorder (PTSD) and/or hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This case comes to the Board of Veterans' Appeals (Board) from a July 2012       rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Waco, Texas.  

The Board previous remanded this case December 2015.  Upon completion of development requested, the RO continued denial of the appealed matters by             March 2016 Supplemental Statement of the Case (SSOC).  There was since received the lay witness statement of the Veteran's spouse, accompanied by waiver of review from the RO as Agency of Original Jurisdiction (AOJ).  

The appeal must again be REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the inherent delay, it is unavoidable in order to obtain comprehensive medical evidence addressing those crucial issues in this case.              

The Board's remand of December 2015 set out to accomplish exactly that, with requests for VA Compensation and Pension examination for disability claimed.  Regarding claimed hearing loss and tinnitus, the Board then expressed concern that up to that point, VA opinion on likelihood of causal relationship to service was          self-limited to reviewing Service Treatment Records (STRs).  The Board therefore directed new audiological examination that considered the Veteran's own reported subjective history of loud noise exposure.  Then, on issue of entitlement to service connection for hypertension, the Board further requested examination to discern whether said condition was caused or aggravated secondarily by PTSD.

The Veteran underwent re-examination as directed, February 2016, but unfortunately the examiner on the audiology exam again overlooked competent reported noise exposure.  Supplemental opinion must be obtained with comment on factoring the Veteran's noise exposure into determining the etiology of hearing loss and tinnitus.  See Stegall v. West,  11 Vet. App. 268, 271 (1998) (a veteran is entitled to compliance with remand directives, and the Board commits error, as a matter of law, in failing to ensure compliance).
 
On February 2016 VA examination for hypertension that examiner  addressed the Veteran's assertions in furtherance of finding no secondary relationship to PTSD.  Still, however, in the Board's view, and while fully appreciating the underlying medical rationale offered by the examiner, on the stated assumption by the examiner that no recognized medical authorities support a linkage between PTSD and hypertension, this appears be a very restrictive view of the literature and for which the Board anyway would need more concrete justification (and, not overlooking, that similar claims have been raised in the past in unrelated proceedings).  A claimant's specific medical history also should be addressed for purpose of opinion rationale, not being confined to only general medical principle.  Accordingly, the Veteran should be re-examined.    

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the          Veterans Benefits Management System (VBMS) electronic claims folder.  

2. Then return the claims folder to the VA examiner who provided the February 2016 audiological examination, and request a supplemental opinion.  Request the examiner again opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and tinnitus were incurred in active military service, giving express review, consideration to and discussion of the significance of the Veteran's competent self-reported excessive loud noise exposure during service in occupational capacity as a                 Track Vehicle Mechanic during service in Vietnam, and not limited in scope to the Service Treatment Records.  

Also take into consideration the March 2016                        lay witness statement from the Veteran's spouse stating the understanding that the Veteran did not wear hearing protection while in service (contrary to what examination report stated) in arriving at an opinion.

If the February 2016 examiner is not available, or is no longer employed by VA, schedule the Veteran for examination by an examiner who has not seen him previously, and that addresses the inquiry set forth above.

3. Schedule the Veteran for a VA examination for hypertension, preferably with a cardiologist.  The VBMS and "Virtual VA" electronic claims folders must be provided to and reviewed by the examiner                             in conjunction with the examination.  All indicated tests and studies should be performed, and all findings              should be set forth in detail. 

The VA examiner should opine whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) secondary to the Veteran's service-connected PTSD, based on whether service-connected psychiatric disability originally caused PTSD, or chronically aggravated the same.  The examiner is requested to indicate having thoroughly considered and reviewed all relevant scientific and medical literature,           on the matter of whether PTSD and hypertension are etiologically related and if so, to what extent.                  Consider specific post-service medical history too              in making this determination.

Review of the prior February 2016 VA examiner's opinion is requested too; notwithstanding that this prior opinion presupposed the medical literature ruled out an association between PTSD and hypertension, without notating an independent, and ideally exhaustive review and assessment of literature on that subject.      

If warranted to supplement prior VA medical opinion, and particularly if there has been additional relevant evidence obtained, address whether hypertension at least as likely as not was directly incurred in service, to include from Agent Orange exposure; and/or whether hypertension developed or was chronically aggravated secondary to service-connected diabetes mellitus.

The examiner should include in the examination report an explanation for all opinions provided.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action.  Stegall v. West, 11 Vet. App. 268   (1998).

5. Then readjudicate the matters on appeal based upon all evidence of record.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

